DANIEL E. SCOTT, J.
Farm Bureau won a $320,000 arson verdict against its insureds (“Defendants”), who moved for JNOV or alternatively for a new trial based on alleged instructional error. The trial court granted both requests, ruling
that according to Missouri law there are four elements that a fire was set or caused by an insured which are as follows: (1) the incendiary nature of the fire; (2) motive on the part of the insured to set the fire; (3) opportunity for the insured, or someone acting on the insured’s behalf, to set the fire; and (4) inculpating circumstances which are relatively strong.
Finding that Farm Bureau “did not meet the burden of proof required of preponderance of evidence particularly regarding motive, opportunity and strong inculpating circumstances,” the court granted JNOV in Defendants’ favor. In case the JNOV was reversed or vacated on appeal, the court also granted the alternative motion for new trial.
The court erred in both respects. We reverse and remand with directions to enter a judgment in accordance with the jury’s verdict.
Background
Consistent with our standard of review, see Laws v. St Luke’s Hospital, 218 S.W.3d 461, 466 (Mo.App.2007), we summarize evidence and reasonable inferences favorably to Farm Bureau, disregarding contrary proof.
Defendants were paid to raise turkeys owned by a third party, Ag Forte. They owned four turkey barns, mortgaged to their bank (“Bank”) and insured by Farm *685Bureau. Conditions in two of these barns got so bad that Ag Forte pulled those birds and moved them elsewhere to protect its investment. This slashed Defendants’ income by half, quickly causing financial difficulties and forcing Defendants to ask Bank for concessions on their $325,000 farm debt.
Within three months, the empty barns fell prey to arson. Defendants’ other barns, which still housed turkeys, were unaffected.
Farm Bureau paid Bank $820,000 on the fire loss,1 then sued Defendants to recover that sum, and offered trial evidence from which jurors could reasonably infer Defendants’ arson liability. Eleven jurors signed a $320,000 verdict in Farm Bureau’s favor, which the court’s JNOV and new trial rulings negated.
JNOV (Point I)
We find two fatal errors in the court’s JNOV ruling.
Error as to “Four Elements”
Dating back to the 1800s, Missouri eases hold that an insurer makes an arson claim or defense by showing that its insured intentionally caused or procured the fire. Proof may be circumstantial and a preponderance of evidence is sufficient. See, e.g., Rothschild v. Am. Cent. Ins. Co., 62 Mo. 356, 361 (1876), cited in Miller v. Firemen’s Ins. Co., 206 Mo.App. 475, 229 S.W. 261, 266 (1921), which is cited in Bennco Sales & Salvage v. Gulf Insurance Co., 759 S.W.2d 336, 337, 338 (Mo.App.1988), which is cited in McCreery v. Continental Insurance Co., 788 S.W.2d 307, 311 (Mo.App.1990), and in Bateman v. State Farm Fire and Cas. Co., 814 S.W.2d 684, 685 (Mo.App.1991).
The trial court’s reference to “four elements” derives from federal cases, cited by Defendants, which treat evidentiary facts as elements of an arson claim or defense.2 Missouri law, as noted, is not so regimented. “So long as the evidence and the reasonable inferences to be drawn therefrom tend more toward the probability that the fire was brought about by the procurement of the [insured,] the [insurer’s] burden of submissibility has been sustained.” Bateman, 814 S.W.2d at 685.

Error as to “Preponderance of Evidence”

The court granted JNOV because it found that Farm Bureau “did not meet the burden of proof required of preponderance of evidence particularly regarding motive, opportunity and strong inculpating circumstances” (our emphasis). This misstates not only arson’s elements, but the standard for JNOV, which lies only if the plaintiff “failed to make a submissi-ble case.” Laws, 218 S.W.3d at 466.
Essentially, a JNOV motion is a challenge to the submissibility of the case. We review a trial court’s grant of a *686motion for JNOV de novo and must determine whether the plaintiff made a submissible case. To make a submissi-ble case, a plaintiff must present substantial evidence that tends to prove the facts essential to plaintiffs recovery. Substantial evidence is competent evidence from which the trier of fact can reasonably decide the ease.
J.M. Neil & Associates v. Alexander Robert William, Inc., 362 S.W.3d 21, 23-24 (Mo.App.2012) (citations and quotation marks omitted).
As previously noted, Farm Bureau made a submissible case.3 JNOV thus was not proper. We grant Point I.
Alternative New Trial (Point II)
Defendants effectively conceded this point if they lost the submissibility issue under Point I. Their briefs 11-page Point I argument, titled “FARM BUREAU FAILED TO MAKE A SUBMISSIBLE CASE,” was followed by a two-sentence Point II argument quoted here in its entirety:
Plaintiff correctly states that Defendants waived any objection to the form of the verdict director. The prejudice suffered by Defendants as a result thereof is based on the total failure of Plaintiffs evidence to make a submissi-ble case against either Defendant which has been addressed elsewhere in this brief.
When asked at oral argument if this meant the whole appeal comes down to Point I, Defendants’ counsel replied that it “comes down to the submissibihty issue, yes.”
The record of Defendants’ submissibility-focused objections at the instruction conference, and their submissibility-based motion and suggestions for new trial, fully supports their commendable concessions. Given our prior finding that a submissible case was made under Missouri case law, we grant Point II.4
Conclusion
The judgment is reversed. We remand the case and direct the trial court to enter a judgment consistent with the jury’s verdict.
NANCY STEFFEN RAHMEYER, P. J., Concurs in part; Dissents in part in separate opinion.
WILLIAM W. FRANCIS, JR., C. J., Concurs.

. Bank, a loss payee under the policy, was protected by a "standard” mortgage clause. See Travers v. Universal Fire & Cas. Ins., 34 S.W.3d 156, 161 (Mo.App.2000). Farm Bureau’s payment left Defendants owing Bank only $5,000.


. The trial court parroted Nationwide Mutual Fire Insurance Co. v. Fleming, 750 F.Supp. 996 (E.D.Mo.1990), which stated, without citing Missouri authority:
There are four elements the insurer must establish by a preponderance of the evidence in order to establish that the fire was set or caused to be set by the defendants. The elements are: (1) the incendiary nature of the fire: (2) motive on the part of the insured to set the fire; (3) opportunity for the insured, or someone acting on the insured’s behalf, to set the fire; and (4) inculpating circumstances which are relatively strong.
Id. at 999.


. Defendants’ reference to old rules about equally valid inferences is not persuasive. See Tiger v. Quality Transp., Inc., 375 S.W.3d 925, 927 n. 3 (Mo.App.2012).


. With due respect to the dissent, the trial court did not make any "against the weight” finding or grant its new trial on that basis. Submissibility ("not supported by substantial evidence”) and "against the weight” are different and "distinct legal claims.” J.A.R. v. D.G.R., 426 S.W.3d 624, 630 n. 10 (Mo. banc 2014). No matter what prior cases cited by the dissent may have suggested, now it is clear that courts should not mix these two separate concepts. Id., 426 S.W.3d at 628-30.